352.	 I bring to this Assembly warm and fraternal greetings and best wishes from my President, Ngwazi H. Kamuzu Banda, and the Government and people of the Republic of Malawi. It is my President's sincere hope and belief that the deliberations of this session will be guided with wisdom and maturity in an atmosphere of mutual understanding and a willingness to reach compromises on any divergent issues that may come before it.
353.	On behalf of the Malawi delegation and on my own behalf, I wish to offer the President heartfelt congratulations upon his election to the high post of President of the thirtieth session of the General Assembly. His election is viewed by the Malawi delegation as an expression of the appreciation felt by the United Nations of the peaceful and constructive work which the Grand Duchy of Luxembourg has done in various international forums. Our two countries are far apart geographically, but our peoples have for a long time had each other's respect and understanding. In his high office, to which he comes armed with distinction and obvious talent, I am confident that his understanding, knowledge, vision and rich experience in the United Nations will play a vital role in ensuring the successful deliberations of this session of the General Assembly. To this end, I wish to assure him of the full co-operation of the Malawi delegation.
354.	1 wish also to pay my country's tribute to his predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for the able manner in which he conducted the deliberations of the twenty-ninth session of our Assembly.
355.	If we look back over the annals of our Organization, the events of last year stand out remarkably as milestones on the road to the realization of the aims and purposes of the United Nations. Of all the recent developments, the termination of the 500-year-old Portuguese empire has been of great importance. This year we all participate in an enlarged Assembly with the admission of newly independent States. Permit me to express our hearty congratulations to the leaders and the peoples of the States of Mozambique, Cape Verde and Sao Tome and Principe and to welcome their leaders here on behalf of my President and the Government and the people of the Republic of Malawi. Their admission is not only consistent with the principle of universality but it also gives the world body a truly representative character.
356.	It gives me great pleasure to welcome our neighbor, Mozambique, to this Organization. The President-for-Life of the Republic of Malawi, Ngwazi H. Kamuzu Banda, has already stated on more than one occasion that the Government and People of Malawi greatly rejoice in Mozambique's independence. He has said that Malawi is happy that Mozambique is now a free and independent sovereign State. He reiterated what he said many times, namely, that Malawians and Mozambicans were one and the same people and that the boundaries between the two countries were "not of God's making and not of our own making, but of other people's making, the former colonial and imperial Powers". He also emphasized that our "policy towards free and independent Mozambique is, and always will be, the traditional Malawi policy. That policy, as everyone knows, is one of good-neighborliness, friendship and go-operation and, when necessary and possible, helpfulness to neighbors."
357.	While my delegation is happy that Mozambique, Cape Verde and Sao Tome and Principe are now independent, we are deeply distressed that at a time when independence in Angola is on the doorstep the loss of life in that country has been and continues to be heavy.
358.	In like manner, Rhodesia is a similar case. My delegation cannot but express its satisfaction that the policy of dialog and negotiations is being accepted as one of the ways of achieving peaceful solutions to the problems of that country. As believers in the philosophy of contact and dialog as the only practical way of solving the problems of southern Africa, we welcome the efforts which have been made during the past year by the leaders of Zambia, the United Republic of Tanzania, Botswana, Mozambique, South Africa and others towards a constitutional settlement in Rhodesia and, at the Assembly of Heads of State and Government of the OAU, held at Kampala from 28 July to 1 August, Malawi has in its own way kept abreast of developments and has taken part in one way or another in the quest for a solution of the Rhodesian problem.
359.	We are also concerned that Namibia continues to be a problem and that no just solution to it has been found. We hope that the discussions that have continued to take place between the various leaders in that country will lead to a satisfactory solution.
360.	The Government of Malawi continues to follow with interest the evolution of events in the Middle East. Our concern over the state of affairs prevailing in that region is due to our conviction that international peace is indivisible. In this connexion, I would like to applaud the role which the United States Secretary of State, Mr. Henry Kissinger, has played and continues to play in the search for a durable peace in that area. It is a matter of great encouragement and relief to most of us that an interim peace agreement between Israel and Egypt has been signed. The success of that agreement will depend on the good will of all the nations involved in the crisis. It is our sincere hope that a more lasting agreement will be achieved so that permanent peace can be attained in that troubled area.
361.	Turning to South-East Asia, my delegation is happy to see that the wars which characterized life in that region have come to an end. At least there is no more loss of life or damage to property.
362.	I should like to say a word or two about an economic achievement which has been realized on the African continent and of which Africa must be very proud. I am referring to the ACP-EEC convention of Lome signed by the countries of Africa, the Caribbean and the Pacific [A CP] and the countries of the European Economic Community [EEC]. That Convention, which was signed in Lome, Togo, in February this year, brings together 46 African, Caribbean and Pacific States in a global effort to rationalize trade relations with the EEC. The ACP group of countries is a unique association which brings together States of varying colonial backgrounds and, in most cases, of conflicting post-independence ideologies. However, the very fact that such countries could negotiate and come to a unanimous agreement is an encouraging sign that we can bury our differences if we want to achieve a common goal.
363.	There is no doubt that the ACP group of countries bargained convincingly with the EEC, and through the concessions inherent in the Lome Convention, they are bound to gain. We, in Malawi, are proud to be parties to the ACP-EEC Convention of Lome and we shall do all we can to ensure that these African,
Caribbean and Pacific countries' relations with Europe are maintained to the benefit of all concerned.
364.	It would be remiss on my part if I did not express once again my country's appreciation of and gratitude for the assistance which we have received and continue to receive from the United Nations and its economic, social and technical agencies. This assistance has been and still is of vital importance in our struggle to create a truly viable economy and achieve a state of meaningful economic as well as political independence. I also wish to place on record our gratitude, not only to the United Nations and its specialized agencies, but also to those Member States of the world body whose generous contributions have made it possible for the agencies to fulfill their commitments.
365.	We have been an active Member of this Organization for more than a decade now. During this time, we have seen the United Nations grow both in functional bodies and in the responsibilities assigned to it. There is a tendency in the United Nations to try to expand it. However, we are not against progress and expansion. On the contrary, we believe that society is by nature dynamic and, bearing that in mind, its institutions must grow in order to respond to changing circumstances. But there are certain standards and patterns of growth which any institution must adhere to in order to maintain its shape and to remain within reasonable proportions. It is the feeling of my Government that the expansion of the Organization has been out of proportion.
366.	I am referring to the emergence of numerous functional bodies within the United Nations family which purport to perform specialized activities. We are indeed aware that, with the strides being made in scientific and technological sophistication, the world has become more complex. But are we not making it more complicated by continuing to create more organs to perform essentially the same traditional roles? More and more United Nations specialized bodies are being created. Usually, the functions of the new bodies are not clearly defined, but, all the same, Member States have to contribute to their financing and the annual budget of the United Nations continues to be revised upwards. In this connexion, the Malawi delegation supports the need to restructure the United Nations economic and social system as recommended in the report of the Group of Experts on the Structure of the United Nations System.16
367.	We feel that steps ought to be taken to arrest this over-expansion of United Nations functional bodies. In order to take this step, a review of the United Nations system is called for. It is my country's feeling that most of the functions now being performed by the specialized bodies could be adequately discharged within the machinery of the traditional United Nations specialized agencies.
368.	We feel also that, while the existing specialized bodies of the United Nations, such as the Economic Commission for Africa, the International Labor Organization, the World Health Organization, the United Nations Environment Program, and so on, have done much commendable work in their respective fields, they still have a lot to do if they are to sustain their credibility. Experience has shown us that these organizations have over the years tended to hold more seminars and dwell more on the theoretical aspects
of the various problems which face mankind today We think that the time has come for these bodies to talk less and act more and that they should refrain from holding numerous seminars and engaging jn voluminous paper work instead of concentrating on finding practical solutions to our problems.
369.	Before I conclude, allow me to reiterate once more my Government's belief in the policy of contact and dialog or contact and discussion as the only practical way of solving most of the world's political problems and conflicts. Speaking on this very rostrum in 1964 my President, Ngwazi H. Kamuzu Banda, made it clear that Malawi believes passionately in ideals for which the United Nations stands; that is world peace, security and justice. We believe that these ideals can be realized through peaceful discussions among nations and not through threats or violence. We believe that, had the policy of contact and discussion which my President initiated been adopted among nations, most of the problems and conflicts which confront mankind today would have been solved long ago.
370.	Before I come to the end of my address I want to thank the President, the Secretary-General and the members of the Assembly very much for their patience and indulgence in listening to my country's views on some of the pressing problems of our times. May the spirit of contact among nations and communication of ideas which symbolize the objectives of this Assembly continue to enrich our minds and broaden our outlook on the major issues facing the international community. To that end, allow me to assure the President that the constructive efforts of the United Nations towards those goals will enjoy the full support of the Government of the Republic of Malawi.